PER CURIAM
Under a plea agreement, defendant pleaded guilty to two charges. For each conviction, the trial court imposed an incarceration term and a post-prison supervision term. The court purported to impose a condition on each term of post-prison supervision.
The state concedes that the trial court lacked authority to impose post-prison supervision conditions. State v. Dodson, 111 Or App 643, 825 P2d 662 (1992); State v. Potter, 108 Or App 480, 816 P2d 661 (1991). We accept the concession.
Convictions affirmed; remanded for resentencing.